





EXHIBIT 10.1


TERMINATION OF SIMMONS FIRST NATIONAL CORPORATION
LONG TERM INCENTIVE PLAN







--------------------------------------------------------------------------------





EXHIBIT 10.1





TERMINATION OF
SIMMONS FIRST NATIONAL CORPORATION
LONG TERM INCENTIVE PLAN





          WHEREAS, the Company established the Simmons First National
Corporation Long Term Incentive Plan ("Plan") on March 24, 2008;



          WHEREAS, in light of the current economic conditions and the recently
adopted statutory and regulatory provisions restricting the use of incentive
compensation by certain financial institutions, the Company has determined it is
in the best interests of the Company to terminate the Plan;



          NOW, THEREFORE, the undersigned agree as follows:



          1.  Termination of Plan.  The Plan is hereby terminated and cancelled
effective on February 23, 2009.



          2.  Notice to Participants.  All participants in the Plan shall be
promptly notified in writing of the termination of the Plan.



          IN WITNESS WHEREOF, a duly authorized officer of the Company has
executed this instrument this ___ day of _______________, 2009.





 

SIMMONS FIRST NATIONAL CORPORATION

 

 

 

By

 

Title:

 

